        Case 3:20-cv-00467-JWD-RLB         Document 13      09/09/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA

KEVIN BOKUN, ET AL.
                                                        CIVIL ACTION
VERSUS
                                                        NO. 20-467-JWD-RLB
USAA CASUALTY INS. CO., ET AL.
                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc.11) dated August 20, 2020, to which no objection

was filed;

       IT IS ORDERED that Plaintiffs’ Motion to Amend Complaint Under F.R.C.P.

15(a)(2) (R. Doc. 9) is GRANTED, and Plaintiffs’ First Amended Petition (R. Doc. 1-2) shall

be AMENDED to remove all allegations pertaining to Energy Insurance Mutual Limited and

AEGIS Security Insurance Company.

       IT IS FURTHER ORDERED that all claims against Energy Insurance Mutual

Limited and AEGIS Security Insurance Company are DISMISSED WITHOUT

PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiffs’ Unopposed Motion to Remand (R.

Doc. 10) is GRANTED, and the action is REMANDED to the 19th Judicial District Court,

East Baton Rouge Parish, Louisiana.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on September 9, 2020.

                                                S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
